UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6537



ANTHONY GREEN,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Director; ROBERT E. WARD,
Warden; PHILLIP MCLEOD, Associate Warden;
JAMES STUCKEY, Major; SERGEANT LEDBETTER; DAVE
J. EVANS, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-918-4-22BE)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Green, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Anthony Green appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. Green’s case

was   referred   to   a   magistrate       judge   pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Green that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation. Despite this warning,

Green failed to object to the magistrate judge’s recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Green has waived appellate review by

failing to file objections after receiving proper notice. Accord-

ingly, we affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        AFFIRMED




                                       2